Judgments, Supreme Court, Bronx County (David Stadtmauer, J.), rendered May 21, 1993, convicting defendant, upon his pleas of guilty, of murder in the second degree and assault in the first degree, and of robbery in the second degree under a second indictment, and sentencing him to concurrent terms of 15 years to life, 2 to 6 years, and 3 to 9 years, respectively, unanimously affirmed.
Defendant’s contention that his plea allocution was insufficient because the court failed to inquire about a possible justification defense is unpreserved for appellate review as a matter of law (People v Toxey, 86 NY2d 725; People v Bennett, 223 AD2d 431). This case does not present the "rare” exception to the preservation rule (People v Lopez, 71 NY2d 662, 666; see also, People v Negron, 222 AD2d 327, lv denied 88 NY2d 882).
We adhere to our previous determination denying defendant’s application to enlarge the record to include the Grand Jury minutes (M-99 [July 25,1996]). Although defendant claims these minutes might raise issues concerning alleged defects in the Grand Jury presentation, defendant has failed to preserve such issues, and has also waived them by pleading guilty. Concur—Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.